McFarland, J.
— 1. This is an action for a divorce upon the alleged grounds of adultery and willful desertion, brought by the husband against the wife. The defendant filed an answer and cross-complaint, in which she denied the charges made against her in the complaint, and, alleging adultery, willful neglect, willful desertion, and extreme cruelty against plaintiff, prayed that she be granted a decree of divorce for those causes. The trial court found against plaintiff as to his averments of defendant's adultery and desertion, in favor of defendant as to her averments of plaintiff's adultery, neglect, and desertion, and against her as to her averment of plaintiff's extreme cruelty. Judgment was rendered denying the prayer of the complaint, and decreeing a divorce according to the prayer of the cross-complaint. Plaintiff appeals from the judgment upon the judgment roll alone. (There are also questions about community property, which will be noticed hereafter.)
As there is no evidence before us, that part of the judgment which decrees a divorce must be affirmed, unless its invalidity appears upon the face of the judgment roll. The point which appellant makes against *221the validity of the decree of divorce, stated briefly, is this: Appellant, in his answer to respondent’s cross-complaint, pleaded her desertion by way of recrimination. The court found that respondent did leave the appellant on October 26, 1884, and did not return; and as the court also found that appellant was not guilty of extreme cruelty, therefore respondent must have been guilty of desertion. But as to respondent’s averment of appellant’s cruelty, the court finds as follows: “ There is testimony tending to prove the allegations of the extreme cruelty contained in the fourth cross-complaint of the defendant, but as to the specific acts therein alleged they are mainly sustained by the evidence (testimony) of the defendant herself, which is contradicted by the plaintiff, and the corroborating circumstances are insufficient to establish the said specific acts, or the said charge of extreme cruelty.” The court was here dealing with the respondent’s affirmative averment of extreme cruelty as a distinct cause for granting her a divorce, and was acting under the restraint of section 130 of the Civil Code, which provides that “ no divorce can be granted upon the default of the defendant, or upon the uncorroborated statement, admission, or testimony of the parties.” But' the court was not under that restraint when considering appellant’s affirmative averment of respondent’s desertion as a distinct cause of divorce on his part, she claiming that his treatment justified her in leaving. And if upon that issue the only evidence was the testimony of the parties', there is no rule which prevented the court from believing the one, or disbelieving the other. We therefore see no reason for disturbing the judgment, so far as it decrees a divorce.
2. Respondent, in her cross-complaint, averred that appellant was the owner of a large amount of property, and that certain parts of it were community property; and the court decreed that the whole of the community property be awarded to respondent. And appellant con» *222tends that in this part of the decree the court “acted improperly and erroneously, and not intelligently, and without knowledge of all the facts of the case, or the condition of the parties.” This contention is founded upon the latter part of finding 14, which is as follows: “It is impossible, upon the testimony, so far as available and produced, to determine what the property, real and personal, the resources, the income, and the interests, of the plaintiff really are, or were at the commencement of this action, or what proportion community property; and to obtain this information, and to enable the court to act intelligently and finally upon these questions, a strict, accurate, and full inquiry, investigation, and account is indispensable, which, from its nature, cannot originally be taken by the court itself, but must in the first instance be had and conducted by a competent referee.” But the previous part of said finding recites the fact that evidence had been taken on the subject of property; and it may well be assumed that sufficient evidence had been introduced to inform the court generally on that subject, so that it could know the limits within which the value of the community property would lie, and thus intelligently exercise its discretion in awarding all such property to respondent. The decree contained a clause appointing a referee t.o take, and report to the court for its final action, a full and accurate account of the property. In all this we see no error; and the point here made by appellant is, in our opinion, not tenable.
3. Appellant, in his answer to the cross-complaint, denied that there was any community property, and also averred that, immediately preceding the marriage, the parties entered into a written contract, properly executed and acknowledged, by which it was agreed that all property acquired by plaintiff after the marriage should be his separate property, and should in no event become community property. The court found that this con*223tract, owing to circumstances under which appellant procured respondent to make it, was invalid, and decreed it to be set aside and annulled. Appellant contends that this was error, because that result could have been legally reached only in an action brought by respondent for the direct purpose of annulling said contract, and in which pleadings on that issue could have been properly framed. But in the case at bar the real issue here involved was as to the existence of community property, which was affirmed by respondent, and denied by appellant; and if on that issue the latter chose to introduce the said contract in evidence, it is difficult to see why respondent could not attack its validity for any cause.
The fact that appellant pleaded the contract in his answer made no difference, for under our system it stood as denied. But waiving the question whether there would be any merit in the point if properly presented, it is sufficient to say that, in the case at bar, there being no bill of exceptions, it must be assumed, in support of the judgment, that appellant made no objection to the introduction of evidence attacking the validity of the contract. The parties therefore must be treated, according to numerous decisions of this court, as having waived all objection, and as having tried the issue upon its merits. It is too late to make the objection here for the first time. (King v. Davis, 34 Cal. 106; Hutchings v. Castle, 48 Cal. 155.) It was perhaps going further than was necessary for the court to decree the contract a nullity; but that would be, at worst, only surplusage.
We think that the facts found by the court were sufficient to warrant the conclusion that the contract was invalid because improperly procured. Judgment affirmed,
Beatty, C. J., Fox, J., Thornton, J., and Works, J., concurred.